ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Mark Small                                                 Curtis T. Hill, Jr.
Indianapolis, Indiana                                      Attorney General of Indiana

                                                           Paula J. Beller
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana

                                                           Andrew Kobe
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana


______________________________________________________________________________


                                  In the                                              FILED
                          Indiana Supreme Court                                 Jan 25 2017, 11:29 am


                             _________________________________                        CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                                                                       and Tax Court
                                     No. 14S05-1701-CR-37

ANTHONY J. WAMPLER,
                                                           Appellant (Defendant below),

                                               v.

STATE OF INDIANA,
                                                       Appellee (Plaintiff below).
                             _________________________________

                  Appeal from the Daviess Superior Court, No. 14D01-1407-FB-714
                               The Honorable Dean A. Sobecki, Judge
                             _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 14A05-1510-CR-1606
                            _________________________________

                                        January 25, 2017

Per Curiam.

        Defendant Anthony Wampler has a history of psychiatric problems and hospitalizations

dating back to approximately 1981, when he was in his teens. App. 117-19, 133-34. Over the

course of many years, Wampler became obsessed with his former elementary schoolmate, K.S. In

the spring of 2014, Wampler made unusual attempts to interact with K.S., such as leaving notes

for K.S. and sitting outside K.S.’s house. In the early morning hours of June 29 or 30, 2014,
Wampler removed the window screen in K.S.’s laundry room and entered K.S.’s house. He

watched K.S. sleep, took a beer and a photocopied Nelson Mandela quote from K.S.’s refrigerator,

and left K.S. a note reading, “I love you. Sorry about the screen. There are too many as it is.”

State’s Ex. 1. The next morning, K.S. found the note and the broken screen and reported the

incident to the police. When questioned by police, Wampler explained his obsession by stating,

“to me, you know, you look up male beauty and there’s [K.S.] . . . he’s just like a portrait in the

flesh.” State’s Ex. 4, p. 29.

       Wampler initially was found incompetent to stand trial, received treatment, and was later

found competent. After a bench trial, Wampler was convicted of two counts of Class B felony

burglary and was adjudicated a habitual offender. The trial court sentenced Wampler to concurrent

eighteen-year terms on the burglary convictions, enhanced by fifteen years for the habitual

offender adjudication, for an aggregate sentence of thirty-three years.          Wampler appealed,

contending his sentence was inappropriate under Indiana Appellate Rule 7(B). The Court of

Appeals affirmed Wampler’s sentence. Wampler v. State, 57 N.E.3d 884 (Ind. Ct. App. 2016),

reh’g denied. Judge Mathias dissented, and would have granted Wampler sentencing relief. Id.

at 887-92 (Mathias, J., dissenting).       He noted, “[a]lthough Wampler challenges only the

appropriateness of his sentence, the most important issue in this case is the clear failure, yet again,

of our criminal justice system to adequately and properly respond to and treat those with mental

health issues.” Id. at 890.

       Judge Mathias referred to what he characterizes as “the large and ironic lapse in the logic

of our criminal justice system, in which the initial imperative is to determine the competency of

defendants prospectively, to assist counsel at trial, not to promptly consider whether the defendant

was competent at the time the crime was committed.” Id. (internal quotation marks and citations

omitted). He further opined,


                                                  2
       The real tragedy is that Wampler was not tried under the closest alternatives we
       have to humane treatment of the mentally ill: as insane at the time of the behavior
       charged or as someone who was guilty but mentally ill. Had Wampler been found
       not guilty by reason of insanity, temporary or permanent commitment proceedings
       would have been commenced immediately for the treatment Wampler needs, and
       he might never emerge from the mental health system. See Ind. Code § 35-36-2-
       4(a) (providing that if a defendant is found not guilty by reason of insanity, the
       prosecuting attorney is required to initiate commitment proceedings against the
       defendant). Had he been found guilty but mentally ill, at least Wampler would have
       qualified for mandatory evaluation and treatment “in such manner as is
       psychiatrically indicated for the defendant’s mental illness.” [I.C.] § 35-36-2-5(c).
       If found guilty but mentally ill, that treatment could also have been carried out by
       transfer to a state mental health facility. Id.

Id. at 891. We find our colleague’s comments insightful.

       Even where a trial court has not abused its discretion in sentencing, the Indiana Constitution

authorizes independent appellate review and revision of a trial court’s sentencing decision. See

Ind. Const. art 7, §§ 4, 6; Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007). Appellate courts

implement this authority through Indiana Appellate Rule 7(B), which provides that we may revise

a sentence if “after due consideration of the trial court’s decision” we find “the sentence is

inappropriate in light of the nature of the offense and the character of the offender.”

       Pursuant to our authority under Appellate Rule 7(B), and on the strength of Judge Mathias’s

dissent, we find that an aggregate sentence of thirty-three years is inappropriate. Accordingly, we

grant transfer and revise Wampler’s sentences to concurrent six-year terms on the burglary

convictions, and ten years on the habitual offender adjudication, for an aggregate sentence of

sixteen years. In all other respects we summarily affirm the Court of Appeals’ decision. See Ind.

Appellate Rule 58(A)(2). We remand this case to the trial court with instructions to enter a revised

sentencing order consistent with this opinion.



All Justices concur.




                                                  3